Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20190280246 to Cheng.
Regarding Claim 9, Cheng teaches a display panel, comprising: 
a substrate 101 comprising a display area 110 and a non-display area 120; 
a display functional layer 600 disposed on the display area; 
a plurality of protruding blocks 200 disposed on the non-display area; and 
an encapsulation layer 300 disposed on the display functional layer, wherein the encapsulation layer extends along an edge of the display functional layer to the non-display area and covers the plurality of protruding blocks (see Fig. 4).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 -are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to Claim 9 in view of U.S. Pat. Pub. No. 20170288166 to Kim.
Regarding Claim 10, Cheng teaches the display panel as claimed in claim 9, wherein the encapsulation layer comprises a first inorganic layer 330, an organic layer 320, and a second inorganic layer 310 disposed on the display functional layer in sequence; but does not teach a retaining wall or the rest of claim 10.  However, in analogous art, Kim teaches
wherein a retaining wall 120 is disposed on an edge region of the first inorganic layer, the organic layer is disposed on the first inorganic layer, the organic layer is blocked in the retaining wall, the organic layer is provided with the second inorganic layer covering the first inorganic layer, the organic layer, and the retaining wall, and the first inorganic layer and the second inorganic layer extend along the edge of the display functional layer to the non-display area and cover the plurality of protruding blocks (see Fig. 2).
It would have been obvious to the person of ordinary skill at the time of filing to include the dam of Kim with the display of Cheng to retain the organic layer 320 of Cheng, also shown by Kim 330, to prevent damage as described by Kim [0071].

Regarding Claim 11, Cheng and Kim teach the display panel as claimed in claim 10, wherein the plurality of protruding blocks are spaced apart, a gap is formed between adjacent protruding blocks, and (see Fig. 4 of Cheng).

Regarding Claim 12, Cheng and Kim teach the display panel as claimed in claim 11, wherein each of the protruding blocks comprises a first side wall and a second side wall oppositely disposed, a third side wall and a fourth side wall disposed respectively at two sides of the first side wall, and the third side wall and the fourth side wall are oppositely disposed; and 
wherein the first side wall is disposed on the substrate, and the first inorganic layer and the second inorganic layer are disposed along the second side wall, the third side wall, and the fourth side wall (see again Fig. 4 of Cheng).

Regarding Claim 13, Cheng and Kim teach the display panel as claimed in claim 12, wherein the plurality of protruding blocks are arranged in an array (see for example Fig. 3 of Kim). 

Regarding Claim 14, Cheng and Kim teach the display panel as claimed in claim 12, wherein the plurality of protruding blocks comprise a plurality of first protruding blocks and a plurality of second protruding blocks: 
wherein the plurality of first protruding blocks are arranged at intervals, and each of the plurality of second protruding blocks is correspondingly disposed between adjacent ones of the first protruding blocks (see again Fig. 3 of Kim, the bottom third, middle third and top third of protrusions are arranged in such a manner).


Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art does not teach the arrangement of blocks as required by these claims.
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not teach the first and second bending regions as required by Claim 18, in context with the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812